Citation Nr: 0635744	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1974 to March 1976.

This appeal arose from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO) which denied the veteran's March 
2002 claim of entitlement to service connection for a low 
back disability.  The veteran perfected an appeal as to this 
issue with the filing of a May 2004 communication which was 
deemed by the RO to be a substantive appeal.


Issues not on appeal 

The July 2002 RO rating decision also denied service 
connection for a bilateral knee disability.  The veteran 
disagreed with that decision.  In March 2004, service 
connection was granted for bilateral chondromalacia; separate 
10 percent ratings were assigned for each knee, effective 
March 11, 2002.  The veteran's May 2004 substantive appeal as 
to the denial of service connection for the back disability 
indicated that he was satisfied with the resolution of his 
knee claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  


FINDINGS OF FACT

1.  The veteran has a current low back disability.

2.  The veteran's service medical records do not indicate any 
low back problems.

3.  No competent medical evidence serves to link the 
veteran's back disability to his military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002) ; 38 C.F.R. 
§ 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a low back disability.  In substance, he contends that wear 
and tears associated with his service in the United States 
Marine Corps led to his current low back disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision on the issue of entitlement to service 
connection for head injury residuals, to include a seizure 
disorder.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
Specifically two VCAA letters, dated May 3, 2002 and February 
6, 2004, fully advised him as to what was expected on him and 
what was expected of VA under the VCAA.

The Board observes that the veteran was advised as to the 
evidentiary requirements of his service connection claim in 
both VCAA letters The May 3, 2002 letter specifically 
indicated that in order to support his claim for service 
connection, the veteran needed evidence of: " a current . . 
. disability; "[a]n injury in military service or a disease 
that began in or was made worse during military service, or 
an event in service causing injury or disease"; and "a 
relationship between your current disability and an injury, 
disease, or event in military service."  See the May 3, 2002 
VCAA letter, pages 2-3.  The February 2004 VCAA letter 
contained virtually identical information.  See the February 
6, 2004 VCAA letter, page 6.  That letter also specified:  
"We need medical evidence showing treatment for your lumbar 
spine condition since your discharge from military service."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced May 
2002 letter.   The veteran was advised that VA is responsible 
for obtaining relevant records from any Federal agency, 
including service records, records from the Social Security 
Administration and VA treatment records.  

The February 2004 VCAA letter that the veteran identify "any 
private medical records that would support your claim", and 
advised the veteran that VA would assist him in obtaining 
those records.  The May 2002 VCAA letter requested specific 
information concerning treatment of the veteran at Deaconess 
Hospital.  The February 2004 VCAA letter was even more 
detailed, identifying five (5) physicians and two (2) 
hospitals where pertinent records may have been located and 
instructing the veteran to complete consent forms for each.    

The February 2004 VCAA letter further emphasized: "You must 
give us enough information about these records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in original].  See the 
February 2004 VCAA letter, page 5.  

Finally, the Board notes that the February 2004 VCAA letter 
requested of the veteran: "If there is any other evidence or 
information that you think will support your appeal, please 
let us know." [Emphasis as in original].  This request 
complies with the "give us everything you've got" 
requirements of 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

The veteran was initially provided notice of the VCAA prior 
to the initial adjudication of his claim, which was by rating 
decision in July 2002.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice in any event. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Neither is element (2), current disability.  The claim was 
denied basis upon element (3), connection between the 
veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

With respect to elements (4) and (5), the veteran was not 
provided notice as to degree of disability and effective 
date.  However, elements (4) and (5) are rendered moot via 
the RO's denial of the veteran's claim for entitlement to 
service connection for a low back disability.  As discussed 
below, the Board is also denying the claim.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not, and 
cannot be, assigned. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has obtained the veterans service 
medical records and private medical treatment records.    

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination and that a medical 
opinion regarding the etiology of his claimed disability has 
not been obtained. However, for reasons explained immediately 
below, such an examination and medical opinion are not 
necessary.

As will be discussed below, there is already medical evidence 
that the veteran currently has a low back disability.  The 
record is missing critical evidence of an in-service disease 
or injury, and the veteran's claim is being denied on that 
basis. 
The outcome of the issue thus hinges on matters other than 
those which are amenable to VA examination and medical 
opinion.  Those questions cannot be answered via medical 
examination or opinion, but rather on evidence such as the 
service medical records and information obtained from the 
private medical records now of record (which as discussed 
below clearly indicate that the veteran's low back disability 
had its inception after service).

As explained in greater detail below, the outcome of this 
claim hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder. This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise. 

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus. Significantly, in this case there is no credible, 
objective evidence of an in-service disease or injury to the 
back.

Under the circumstances presented in this case, a remand 
ordering a medical examination or a medical opinion would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) [strict adherence to law does not 
dictate unquestioning, blind adherence in the face of 
overwhelming evidence in support of result in a case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to veteran].  The Board 
has therefore determined that a medical examination and 
opinion are not necessary in the instant case.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim. His 
representative has submitted written argument of his behalf.  
The veteran has not indicated that he desires a personal 
hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue of entitlement to service connection 
for a low back disability.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  See 38 C.F.R. § 
3.303(b) (2006).

Analysis

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, the 
record on appeal contains medical records from 1986-7 which 
indicates that a significant lumbar spine disability, status 
post laminectomies in 1977, 1986 and 1987, existed at that 
time.  Although there are no more recent medical records 
pertaining to a back disorder, the Board accepts that a low 
back disability currently exists.

Turning to element (2), in-service disease and injury, a 
review of the veteran's service medical records shows no back 
complaints or treatment.  The veteran was separated from 
military service due to a bilateral knee condition (as noted 
in the Introduction, service connection has been granted 
therefore).  Examination in connection with Medical Board 
proceedings revealed no other problems.  It was noted that 
there was no history of trauma. 

The veteran himself, while acknowledging that the service 
medical records are negative, has contended that non-specific 
wear and tear associated with his service in the United 
States Marine Corps led to his current back disability.  
While not discounting the rigors of life in the USMC, for 
reasons stated below the Board does not find that such 
amounts to an in-service "injury".

Of crucial significance are the private medical records dated 
in 1986.  Those records     
show a herniated disc in 1977, evidently incurred at work, 
since according to the records he received 25% disability 
therefor.  The veteran evidently did well until another 
injury at work in 1985 when he slipped and fell.  In none of 
these extensive records is the veteran's military service 
mentioned. 

In short, a careful review of the record fails to disclose 
any objective medical evidence of any in-service back injury.  
Rather, it appears that the veteran's current back disability 
originated after service with two work-related back injuries.  
The veteran's contention, to the effect that he was somehow 
injured in service, amounts at best to rank speculation on 
his part.  It is well established that lay persons without 
medical training, such as the veteran and his relatives, are 
not competent to attribute symptoms to a particular cause.  
See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In summary, the Board finds no objective evidence of any in-
service injury or disease, and the claim fails on that basis.

For the sake of completeness, the Board will also address the 
remaining element, medical nexus.  There is no competent 
medical evidence which serves to link the veteran's current 
back disability to his military service.  As indicate above, 
the veteran's medical records are notably silent concerning 
any such relationship; any health care provider who commented 
on the etiology of the back disability indicated that such 
was due to post-service work-related injuries.  As indicated 
above, the veteran himself is not competent to render such an 
opinion.  See Espiritu, supra.



It appears that the veteran is contending that he had back 
problems continually after service.  The Board is of course 
aware of the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology.  However, as 
discussed above there is no objective medical evidence of a 
back problem in service or until the laminectomy in 1977.  
The Board acknowledges that the veteran left service in March 
1976, so it was only approximately one year until the first 
laminectomy was performed.  However, there is no evidence 
which is suggestive of ongoing back problems before the 
laminectomy, which as noted above was related to a post-
service industrial accident, for which the veteran evidently 
received 25% disability from his employer.

Moreover, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.

As a final comment, the Board again observes, as it did in 
the VCAA discussion above, that the veteran was encouraged by 
the RO to provide medical evidence which was supportive of 
his claim.  The veteran failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.  The benefit sought on appeal is 
accordingly denied.




ORDER

Service connection for a low back disability is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


